Opinion filed January 31, 2014




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-12-00033-CV
                                     __________

           GALILEE PARTNERS, L.P., Appellant
                        V.
   TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,
                      Appellee


                     On Appeal from the 98th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-09-002265


                      MEMORANDUM OPINION
      The Texas Commission on Environmental Quality (Commission) denied
Galilee Partners, L.P.’s application for the creation of a water control and
improvement district. On appeal, the district court affirmed the Commission’s
order, and this appeal followed. We affirm.
      Galilee sought the Commission’s approval of a plan to create the Maypearl
Water Control and Improvement District No. 1 (District).      Galilee filed its
application with the Commission in April 2005. The proposed purpose of the
District was to furnish water as well as to provide for wastewater, drainage, and
storm water control facilities to approximately 226 acres in Ellis County between
Interstate 35 West and Interstate 35 East. According to the record, the land is
located south of Midlothian (the evidence places the distance between the land and
Midlothian at anywhere from eight to ten miles), northwest of Maypearl, and some
five to six miles from Venus. Although rural, the property is located near a
proposed highway construction project that was designed to connect the area with
State Highway 360, a highway that runs to and from the DFW airport.
       The waterworks improvements contemplated by the proposed application
were to be constructed by the developer, and the District would ultimately
reimburse the developer out of bond sales. The facilities were to be owned and
operated by the District. Ultimately, the financing of the improvements were to be
paid by the issuance of bonds that would be retired through the taxing power of the
District.
       The final plans called for 150 acres that were to be subdivided into 798
small “workforce [residential] housing” sites. Out of what remained of the 226
acres, the final plans were for ten acres to be set aside for a school site, thirteen
acres for commercial development, and the remaining fifty-three acres for a flood
plain, open spaces, and utility easements.
       The concept for the development itself according to the original plan was to
provide affordable workforce housing for the growing Dallas-Fort Worth metro-
plex area. In order to achieve that result, approximately one-half of the lots were
about 4,000 square feet, and the other lots were some 5,000 square feet in size.
One of the intended effects of the small lot concept was to avoid higher building
costs resulting from larger lot sizes necessitated by various zoning and planning


                                             2
requirements in other areas and thereby make the properties in this development
more affordable.
      The Ellis Prairie Soil and Water Conservation District filed a protest to the
application as did Ellis County. The case made its way to the State Office of
Administrative Hearings for a contested case hearing. The Administrative Law
Judge (ALJ) assigned to the case conducted that hearing. After the record closed,
the ALJ issued her “PROPOSAL FOR DECISION.” The ALJ recommended that
the Commission deny the application. Ultimately, by a vote of two to one, the
Commission denied the application. Galilee appealed the denial to the district
court. The district court affirmed the Commission’s order.
      Galilee presents us with five issues on appeal. Issues I, II, and III are
basically grounded on the same premise: the Commission has no authority to deny
an application for a water improvement district based on a finding that a proposed
district is not immediately financially feasible or that the property covered by the
proposed district is not marketable as proposed.        According to Galilee, such
newfound authority as applied in this case had never been used by the Commission
before except as a bright-line rule in the early stages of the Commission’s
consideration of an application and would grant to the Commission the ability to
control location, size, and contested marketability of proposed developments. On
the other hand, the Commission argues that this rule is not a new one and is
specifically authorized. As far as we can tell, the question before us is unique and
is a case of first impression. A resolution of this inquiry will provide the resolution
to the first three issues on appeal. After we resolve that inquiry, we will take up
the remaining two issues.
      The authority granted to the Commission, insofar as this appeal is
concerned, is first found in the Texas Constitution, article XVI, section 59. TEX.


                                          3
CONST. art. XVI, § 59. Pursuant to that authority, the legislature made provision
for the filing of a petition/application for the creation of a water control
improvement district:
      § 51.014. Contents of Petition

            The petition shall include:

                   (1) the name of the district;

                   (2) the area and boundaries of the district;

                   (3) the provision of the Texas Constitution under which
             the district is to be organized;

                   (4) the purpose or purposes of the district;

                  (5) a statement of the general nature of the work to be
            done and the necessity and feasibility of the project, with
            reasonable detail and definiteness to assist the court or
            commission passing on the petition in understanding the
            purpose, utility, feasibility, and need; and

                   (6) a statement of the estimated cost of the project based
            on the information available to the person filing the petition at
            the time of filing.

TEX. WATER CODE ANN. § 51.014 (West 2008). The Texas Administrative Code
also sets forth requirements for an application such as the one involved in this
appeal. One such requirement is that the application must contain, if substantial
development is proposed, a market study and a developer’s financial statement. 30
TEX. ADMIN. CODE § 293.11(a)(6) (Tex. Comm’n on Envtl. Quality, Information
Required to Accompany Applications for Creation of Districts).




                                          4
      If a contested case hearing is conducted, as in this case, after the hearing:
             (a) The commissioners court or the commission shall grant the
      petition requesting the creation of a district if it appears at the hearing
      that:

                   (1) organization of the district as requested is
            feasible and practicable;

                   (2) the land to be included and the residents of the
            proposed district will be benefited by the creation of the
            district;

                   (3) there is a public necessity or need for the
            district; and

                  (4) the creation of the district would further the
            public welfare.

             (b) If the commissioners court or the commission fails to make
      the findings required by Subsection (a) of this section, it shall refuse
      to grant the petition.

             (c) If the commissioners court or the commission finds that any
      of the land sought to be included in the proposed district will not be
      benefited by inclusion in the district, it may exclude those lands not to
      be benefited and shall redefine the boundaries of the proposed district
      to include only the land that will receive benefits from the district.

TEX. WATER CODE ANN. § 51.021 (West 2008).
      When we construe these statutory provisions, we ascertain and give effect to
the intent of the legislature as expressed in the statutes. In re A.A.G., 303 S.W.3d
739, 740 (Tex. App.—Waco 2009, no pet.). We will presume that every word of
the statutes has a purpose. Id. A governmental agency’s construction of a statute
that it is charged to carry out or to enforce is afforded due consideration if the
construction is a reasonable one. R.R. Comm’n of Tex. v. Tex. Citizens for a Safe


                                          5
Future & Clean Water, 336 S.W.3d 619, 625 (Tex. 2011).                  If the agency’s
construction of the statute is a reasonable one and in accord with the plain
language of the statutes, then it is entitled to judicial deference. Id. at 628.
      As we have said, the ALJ heard this case and proposed that the Commission
deny the application. Although the executive director of the Commission had
originally recommended that the Commission approve the District, by the time of
the hearing, he had withdrawn that recommendation and recommended that the
application be denied. The executive director based his change in recommendation
upon the collapse of the subprime mortgage industry and the concomitant housing
bust that occurred after Galilee filed its application but before the hearing. All
parties agree that the collapse and bust did occur at that time.
       The Commission ultimately denied the application by a vote of two to one.
The Commission issued its findings of fact and conclusions of law. Among many
other things, it found (1) that Galilee had failed to meet its burden to prove that
there was a need for the District and (2) that the District was not economically
feasible “because [Galilee] did not establish that there is a need for the proposed
development.”     The Commission reasoned that, “[w]ithout the need for the
proposed development, there is no need for utility services, no need for a
governing body, and no need for the District.”
      As we apply the applicable constitutional and statutory provisions to this
case, we believe that it is important for us to note what the Commission did and did
not find and conclude as compared to the argument advanced by Galilee. In its
first issue, Galilee claims that it was error to erroneously equate the organizational
feasibility of and need for the District with the perceived immediate financial
feasibility and marketability of the development. Galilee argues that the Com-
mission’s decision was based upon the collapsed real estate market that prevailed


                                            6
at the time of the hearing. Galilee argues that a district’s organizational feasibility
and need should not be equated with the immediate real estate market feasibility or
necessity for the proposed housing development.
      We take Galilee’s position to be that the market feasibility and need for the
real estate development is an issue separate and apart from that of the feasibility
and need for the District itself. In its brief, Galilee argues that for the Commission
to base its decision upon the former would be for the Commission to exceed the
bounds of its statutory authority, to violate rules of statutory construction, and to
retroactively apply a new ad hoc standard to the application process. Galilee
assails the Commission for denying the application based upon the assumed fact
that “the proposed real estate development was not shown to be immediately finan-
cially viable or needed.”
      We disagree that the Commission found that the “proposed real estate
development was not shown to be immediately financially viable”; we do not
believe that to be an accurate statement of what the Commission actually did.
Whether the development was “immediately financially viable” was not a stated
consideration of the Commission. The Commission concluded that “the proposed
District,” not the proposed development, “is not economically feasible in
accordance with § 51.021(a)(1) of the Water Code.” The Commission further
concluded that “there is not a public necessity or need for the proposed District as
required by § 51.021(a)(3) of the Water Code.” The Commission made its finding
clear: “Without the need for the proposed development, there is no need for utility
services, no need for a governing body, and no need for the District.”
      With the possible exception of two witnesses for Galilee—both home
builders—no witness, even those presented by Galilee, said that there was a current
market for housing in the proposed development. One of those two witnesses was


                                          7
an investor in Galilee. The proof was divergent on just when, if ever, there would
be a market for housing within the proposed development. We are to concern
ourselves with the reasonableness of the administrative order, not the correctness
of the order, and we may not substitute our judgment as to the weight of the
evidence for that of the Commission. City of El Paso v. Pub. Util. Comm’n of
Tex., 883 S.W.2d 179, 185 (Tex. 1994).
      Galilee argues that the Commission has never taken such action as this
before it denied the application in this case. Whether that be the case or not, we
believe that the statutes not only authorize the Commission to determine whether
there is a public necessity or need for a district, but also require it to make such a
determination. Otherwise, we fail to see why the statutes would require (1) that the
application include “a statement of the general nature of the work to be done and
the necessity and feasibility of the project, with reasonable detail and definiteness
to assist the court or commission passing on the petition in understanding the
purpose, utility, feasibility, and need” for the project; and (2) that the application
include a market study and a developer’s financial statement.            See WATER
§ 51.014; 30 ADMIN. § 293.11(a)(6).
      The Commission did not determine whether the development would be a
moneymaker—a financially sound investment—but it did determine that there was
no need for it based upon testimony from all parties showing that, by the time of
the hearing, the subprime mortgage crisis and the housing bust had hit the area and
there was no market for the property in the proposed development. Again, to
paraphrase the Commission, because there was no market for the property
contemplated by the development, there was no need for utility services and,
therefore, no need for a governing body and, therefore, no need for the District.




                                          8
      Assuming that the findings of the Commission were supported by substantial
evidence, we hold that the trial court did not err when it affirmed the
Commission’s denial of the application based upon its belief that “the proposed
District is not economically feasible in accordance with § 51.021(a)(1) of the
Water Code”; that “there is not a public necessity or need for the proposed District
as required by § 51.021(a)(3) of the Water Code”; and that, “[w]ithout the need for
the proposed development, there is no need for utility services, no need for a
governing body, and no need for the District.” Galilee’s Issues I, II, and III are
overruled.
      In its Issue IV, Galilee argues:
             The Trial Court erred in affirming the TCEQ’s reliance upon
      non-probative, unqualified, speculative and improperly admitted
      opinion evidence as to the financial feasibility of and need for the
      workforce housing development to be served by the proposed district
      and the testimony of the County and Soil and Water Conservation
      District whose[] expert witnesses were not even disclosed until after
      the deadline established for both disclosure and the taking of
      depositions in violation of both the Texas Rules of Evidence and
      Rules of Civil Procedure. The allowance of such testimony over
      Applicant’s objections renders the Order unsupported by substantial
      evidence and made under unlawful procedure.

      We frame what we perceive to be contained within Galilee’s Issue IV to
encompass assertions that the evidence upon which the Commission relied was
non-probative, given by unqualified witnesses, speculative, and improperly
admitted. Galilee further asserts that the Commission should not have relied, and
the district court should not have affirmed that reliance, upon the testimony of
expert witnesses called by Ellis County and by Ellis Prairie Soil and Water
Conservation District who were not disclosed until after the deadline previously
established for disclosure and depositions.


                                         9
      The Commission argues that Galilee has failed to adequately brief Issue IV
and has therefore waived the objections. We agree. In its brief, Galilee stated that
it “consistently objected to the presentation of evidence by the County and the Soil
and Water Conservation District and the reversal of testimony of the Commission’s
Staff witness presented at the evidentiary hearing as unsupportable under the
reliability requirements for expert testimony.” Galilee then stated that “[t]hese
objections are set forth in the record in both written and verbal form.” Galilee
inserted a footnote here, in which it stated: “RR Vol. 7, Applicant’s Objections to
Ellis County Witness’s Pre-filed Testimony; Applicant’s Objections to EPSWCD
pre-filed Testimony; and Applicant’s Objections to the Testimony of Executive
Director Witness Prabin Basnet.” Galilee then “incorporates herein by reference
all of its record objections to the testimony of the other parties and to the
presentations of party witnesses not even designated prior to the disclosure and
deposition deadlines imposed by SOAH in this proceeding,” and it refers to the
above-quoted footnote again.
      When we examine the record to which Galilee sends us, we find well over
100 objections that Galilee lodged to the testimony of various witnesses. We do
not feel constrained to search through those objections to find which of them are
the subject of Galilee’s complaints in this appeal. We also do not feel constrained
to find those objections and then to evaluate each unspecified objection and then to
determine not only how such ruling was incorrect but also how the ruling was
made arbitrarily or unreasonably and thus constituted an abuse of discretion. See
Tex. Dep’t of Pub. Safety v. Nordin, 971 S.W.2d 90, 93 (Tex. App.—Houston
[14th Dist.] 1998, no pet.). As the Commission notes in its brief, the Austin Court
of Appeals has written, “It is not the responsibility of the appellate court to
pinpoint the issues, marshal the facts, and fashion the argument for an appealing


                                         10
party.” Helle v. Hightower, 735 S.W.2d 650, 654 (Tex. App.—Austin 1987, writ
denied); see TEX. R. APP. P. 38.1, 38.9. We overrule Issue IV.
      In Issue V, Galilee argues that we should find reversible error in the trial
court’s approval of the Commission’s failure to make any findings in relation to
public welfare. The Commission did not base its decision upon the public welfare
issue but, instead, upon Galilee’s failure to meet other criteria; the Commission
need not make unnecessary findings. See Pedernales Elec. Coop., Inc. v. Pub.
Util. Comm’n of Tex., 809 S.W.2d 332, 337 (Tex. App.—Austin 1991, no writ)
(not required to state facts upon which it did not rely). Issue V is overruled.
      We affirm the judgment of the trial court.




                                                     JIM R. WRIGHT
                                                     CHIEF JUSTICE


January 31, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          11